Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on European Union Intellectual Property Office application No. KR30202100004727 filed on 28 January 2021. It is noted, however, that there is no corresponding certified document.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR § 1.55(g) together with the fee set forth in 37 CFR § 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. § 255 and 37 CFR § 1.323.
Amendments to the Specification
Amendments to the specification are needed to either obviate objectionable matters or place the application in preferred form. In particular, the following amendments have been made by the examiner.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions include some extraneous statements. In particular, the first statement within the description’s body is unnecessary and should be canceled. Additionally, there must be a comma between the multiple sides of the ship mentioned in a view.
For better form and proper grammar, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a perspective view of a front bumper lower cover for automobile embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. --
The paragraph following the descriptions of the reproductions includes redundant information. Said paragraph includes explanation of the reproductions that are previously addressed in the preceding section of the specification. So that there is no redundancy in information, the paragraph that reads:
[1.1 is a perspective view of a front bumper lower cover for automobile showing our new design; 1.2 is a front elevation view thereof; 1.3 is a rear elevation view thereof; 1.4 is a left side elevation view thereof; 1.5 is a right side elevation view thereof; 1.6 is a top plan view thereof; 1.7 is a bottom plan view thereof.]
has been CANCELED. 
In the claim statement, it is imperative that the front bumper lower cover be identified grammatically as a non-specific article. For this reason and for proper grammar, the claim has been amended to read as follows:
-- We Claim:
The ornamental design for a front bumper lower cover for automobile as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914